Citation Nr: 0028190	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  94-25 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for bulging disc, L5-
S1, with no herniation, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1975 to July 
1976.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a February 1992 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Manifestations of the veteran's service-connected low 
back disorder include complaints of pain and radiation, with 
a normal neurological examination and present ankle jerks, 
but without sciatic neuropathy or muscle spasm.

2.  The veteran's sole service-connected disability is 
bulging disc, L5-S1, with no herniation, evaluated as 40 
percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
bulging disc, L5-S1, with no herniation, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1999).

2.  The criteria for a total rating for compensation purposes 
based upon individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon review of the record, the Board concludes that the 
veteran's claims are well grounded within the meaning of the 
statute and judicial construction.  Murphy v. 

Derwinski, 1 Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  
The VA therefore has a duty to assist the veteran in the 
development of facts pertinent to his claims.  In this 
regard, the veteran's service medical records, post-service 
private clinical data, and VA medical records have been 
included in his file.  Upon review of the entire record, the 
Board concludes that the data currently of record provide a 
sufficient basis upon which to address the merits of the 
veteran's claims and that he has been adequately assisted in 
the development of his case.

I.  Increased Rating

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  
38 C.F.R. Part 4 (1999).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  

The veteran injured his lumbosacral spine while in service in 
1975.  Thereafter, he was seen on numerous occasions for 
complaints of low back pain.  The veteran was hospitalized in 
January 1976, for this complaint.  Paravertebral muscle spasm 
were found.  X-rays of the lumbosacral spine were normal.  A 
hospitalization report dated in March 1976, noted that the 
veteran could not heel or toe walk, with left straight leg 
raising producing left buttock pain at 30 degrees, with a 
positive Lasegue sign.  He had decreased left ankle jerk, 
with L4-5 dermatome distribution hypesthesia in the left 
lower extremity.  A lumbar myelogram revealed no evidence of 
a herniated nucleus pulposus.  

Subsequent to service discharge, the veteran was hospitalized 
in August 1976, for back pain.  An electromyogram indicated a 
minimal degree of S-1 nerve root compression.  The diagnoses 
included lumbosacral sprain, with radiculopathy, improved.  

A VA examination conducted in November 1976, reported 
moderate spasm of the lower paravertebral muscles.  Posterior 
extension of the lumbar spine was to approximately 25 
degrees.  X-rays revealed two small globules of contrast 
material in the caudal sac.  The diagnosis was chronic lumbar 
sprain.  A neurological examination found low back syndrome, 
associated with symptoms S-2, left.  A VA examination 
conducted in December 1977, revealed tenderness of the lumbar 
spine.  Full range of motion was shown, without spasm.  On 
the left at 90 degrees, there was pain in the left hip area.  
There was no tenderness of the sciatic nerve and no sensory 
changes in the lower extremities.  X-ray of the lumbosacral 
spine was negative.  The diagnosis was recurrent lumbosacral 
strain.  A VA examination conducted in January 1981, reported 
similar findings of full range of motion of the lumbar spine, 
no tenderness of the lumbar spine, and no muscle spasm.  
Straight leg raising was negative bilaterally, deep tendon 
reflexes were equal and active, and no sensory or motor 
changes in the lower extremities were reported.  The 
diagnosis was recurrent lumbosacral strain.  

VA outpatient treatment records in 1990 and 1991 report 
complaints of low back pain.  X-rays of the lumbosacral spine 
in September 1990, found no evidence of degenerative joint 
disease.  In June 1991, the veteran complained of low back 
pain and right leg pain.  X-rays of the lumbosacral spine 
indicated the disc spaces, vertebral alignment and sacroiliac 
joints were maintained, without degenerative joint disease or 
compression of the vertebral bodies or subluxation.  A 
computerized tomography scan found no evidence of a herniated 
nucleus pulposus, spinal, or foraminal stenosis, with no 
significant hypertrophic changes of the facet joints.  Muscle 
spasm on the right was shown on examination in July 1991.  A 
magnetic resonance imaging scan found a small left L5-S1 
herniated nucleus pulposus.  The impression was right 
sciatica and lumbar myofascial pain syndrome that was 
intractable to conservative management.  In January 1992, it 
was noted that the veteran complained of constant back pain 
since 1991, with a sharp shooting pain in the lower back 
which went down to his hip to his medial leg and then to his 
great toe.  He stated that the pain and numbness was greater 
in the right lower extremity.  A computerized tomography scan 
was negative.

A private medical report dated in June 1992, reported 
complaints of back pain, bilateral posterior hip, thigh, and 
calf pain to the soles of his feet.  In a standing position, 
the veteran showed 5 to 10 degrees of hyperextension before 
complaining of left low lumbar discomfort.  Side flexion to 
the right produced pain on the left; side flexion to the left 
did not produce pain unless passive overpressure was given 
past the veteran's active movement.  Rotation to the left was 
reported as "quite limited" with complaints of left low 
lumbar discomfort.  Rotation to the right produced pain on 
the left.  The veteran was able to forward bend to within 12 
inches from his fingertips of the floor before complaining of 
left lumbar discomfort.  In a sitting position, full 
extension was shown, bilaterally, but complained of pain in 
the left posterior thigh, the back of the knee, and the left 
calf.  In a back lying position, straight leg raising was 
limited to 5 to 10 degrees on the left and 10 to 15 degrees 
on the right before stating low back, hip, and thigh 
discomfort.  There was weakness to manual muscle testing of 
the hip extensors, bilaterally.  The veteran complained of 
numbness of all toes on the left foot.  

A VA examination conducted in July 1992, reported complaints 
of pain in the low back, radiating down his left hip to the 
both thighs and legs, and occasionally to the toes.  On 
examination, mild lordosis of the lumbar spine was found, but 
there was no spasm of the muscles.  Flexion of the lumbar 
spine was to 50 degrees and extension was to 20 degrees.  He 
could bend to the right and left to 20 degrees, and rotate 
his lumbar spine 30 degrees.  He could stand on each foot and 
extend, flex, adduct, and abduct both lower extremities.  He 
could walk on his tiptoes and heels.  Arching and tilting of 
the lumbosacral spine and pelvis did not cause pain.  The 
Faber-Patrick test revealed no sacroiliac distress, although 
the veteran claimed his low back hurt during the maneuver.  
Straight leg raising and Lasegue's sign were positive on the 
left, with complaints of pain in the left back, posterior, 
but not down into the leg during the procedure.  Pressure 
over the L3 and L4 and the left sciatic nerve and thigh 
produced pain.  There was no evidence of atrophy of the lower 
extremity and deep reflexes were normal.  A computerized 
tomography scan of the lumbosacral spine found no evidence of 
disc protrusion, but indicated mild degenerative changes of 
the facet joints at L5-S1 and mild degenerative changes of 

the right upper S1 joint.  X-rays of the lumbosacral spine 
were normal.  The diagnosis was chronic low back pain, with 
mild degenerative joint disease of the lumbosacral spine.  

The veteran testified at a personal hearing before the RO in 
December 1992, that he had constant pain radiating to both 
legs, a burning sensation in his low back, and numbness and 
weakness in his left foot.  He stated that the last time he 
worked was in June 1991, and was let go because of his 
physical condition.  

In March 1993, the veteran was evaluated by the VA 
Rehabilitative Medicine Service.  The diagnoses included L5-
S1 disc bulging, but no herniation.  On retesting in May 
1993, it was determined that the veteran's testing showed no 
marked difference in his functional capacity assessment.  In 
some areas, it was noted that the veteran's testing in May 
1993 was "poorer" than in March 1993.  

A VA examination dated in November 1997, reported 5/5 motor 
strength throughout.  Straight leg raising and cross straight 
leg raise was negative.  The veteran's gait was reported as 
normal.  Sensory was intact to pinprick and deep tendon 
reflexes were 2-plus throughout.  Sciatic neuropathy and 
paraspinal muscle spasm were not found.  Tenderness of the 
paraspinal muscles was not elicited.  X-rays of the 
lumbosacral spine indicated normal spine alignment, with no 
areas of decreased disc space height, no gross evidence of 
lumbar stenosis, and no evidence of fracture.  Forward 
flexion was to 90 degrees, backward flexion was 20 degrees, 
left and right flexion was 15 degrees, left rotation was 45 
degrees, and right rotation was 35 degrees.  It was noted by 
the examiner that the veteran's range of motion was minimally 
limited by pain; however, visible discomfort was not 
exhibited.  The examiner stated that the low back pain that 
got worse with walking with some radiation was consistent 
with mild lumbar stenosis.  The assessment was mild to 
moderate lumbar strain, with a normal neurological 
examination.  

A VA orthopedic examination conducted in November 1997, 
reported flexion was 30 degree, and extension was to 10 
degrees.  There was no tenderness to palpation either 
centrally or in the paraspinal region.  The lower extremity 
strength showed 

4-plus/5 strength in knee flexion and extension, bilaterally.  
Deep tendon reflexes showed 1-plus patellar tendon reflex on 
the left, and 2-plus on the right.  Ankle jerks were 2-plus, 
bilaterally.  Straight leg raising was positive on the left.  
The veteran was neurovascularly intact, distally, with intact 
sensation.  The examiner opined that the veteran "could most 
likely perform a desk job; however, it is unlikely he would 
be able to perform a job with any type of heavy lifting."  

Service connection is in effect for bulging disc, L5-S1, with 
no herniation, and assigned a 40 percent disability 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  This rating contemplates severe 
intervertebral disc syndrome, with recurrent attacks, and 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  The next higher and maximum rating under this 
diagnostic code, 60 percent, is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Id.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Id.  The most 
recent medical evidence reveals a normal neurological 
examination, without sciatic neuropathy or paraspinal spasm 
and present ankle jerks.  Accordingly, the criteria for a 60 
percent evaluation under Diagnostic Code 5293 have not been 
met.  Additionally, fracture of the vertebrae without cord 
involvement or complete ankylosis of the spine has not been 
shown to warrant a rating in excess of 40 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 
(1999). 

Preliminary review of the record reveals that the RO did not 
expressly consider referral of the veteran's claim for an 
increased evaluation for low back disorder to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension 

Service for the assignment of an extraschedular rating under 
38 C.F.R. §§ 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular scheduler 
standards.  The United States Court of Appeals for Veterans 
Claims (hereinafter Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999) in the first 
instance; however, the Board is not precluded from reviewing 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).  

II.  Unemployability

The veteran contends that due to his service-connected low 
back disorder, he is unemployable.  Total ratings for 
compensation purposes may be assigned where the combined 
schedular rating for the veteran's service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to render the veteran unemployable without regard 
to either his advancing age or the presence of any 
nonservice-connected disorders.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341 (1999).  The provisions of 38 C.F.R. § 
4.16(a), establish, in pertinent part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

As noted above, service connection is in effect for bulging 
disc, L5-S1, with no herniation, which is evaluated as 40 
percent disabling.  Thus, the veteran does not meet the 
requirements set forth in 38 C.F.R. § 4.16(a).  Therefore, he 
has no legal merit to the claim based upon schedular 
requirements.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for a 
total rating for compensation purposes based upon individual 
unemployability to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§§ 3.321(b)(1), 4.16(b) (1999).   The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. § 4.16(a).  In the instant case, the facts are as 
discussed above.  In addition, a VA examiner stated in 1997, 
that the veteran "could most likely perform a desk job; 
however, it is unlikely he would be able to perform a job 
with any type of lifting."  Having reviewed the record, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  


ORDER

An increased rating for bulging disc, L5-S1, with no 
herniation, is denied.  A total rating for compensation 
purposes based upon individual unemployability is denied.



		
	JOY A. MCDONALD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


